       Case 1:21-cv-00619-KK-JFR Document 1 Filed 07/02/21 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO

BRENDAN TAFF,

      Plaintiff,


vs.                                              Cause No.:


CASCADE MOUNTAIN TECHNOLOGIES, LLC,
A Foreign Corporation Doing Business
In the State of New Mexico,

      Defendant.

           COMPLAINT TO RECOVER DAMAGES FOR PERSONAL INJURY
                     RESULTING FROM DEFECTIVE PRODUCT

      COMES NOW, Plaintiff BRENDAN TAFF (hereinafter, “BRENDAN TAFF” or

“Plaintiff”), by his undersigned counsel, Rosales Law Group, P.C. (David Ray Rosales, Esq.)

and for his Complaint to Recover Damages for Personal Injury Resulting from Defective

Product against the named Defendant, states the following:

                                      THE PARTIES
      1.     That Plaintiff, BRENDAN TAFF, was at all times relevant and material hereto, a

resident of the City of Albuquerque, County of Bernalillo, State of New Mexico.

      2.     That upon information and belief, Defendant, CASCADE MOUNTAIN

TECHNOLOGIES, LLC, at all times relevant and material hereto, conducted business in the

City of Albuquerque, County of Bernalillo, State of New Mexico.

      3.     Upon information and belief, Defendant CASCADE MOUNTAIN

TECHNOLOGIES, LLC (hereinafter, “CASCADE MOUNTAIN”), is a Washington limited

liability company with a principal place of business in Snoqualmie, WA.
       Case 1:21-cv-00619-KK-JFR Document 1 Filed 07/02/21 Page 2 of 8




                                JURISDICTION AND VENUE
      4.     Upon information and belief, Defendant CASCADE MOUNTAIN had

minimum contacts with New Mexico area because the Plaintiff purchased an item, a Portable

Stadium Seat, from the named Defendant foreign corporation that sells and/or distributes its

products in the State of New Mexico among other States.

      5.     Upon information and belief, Defendant CASCADE MOUNTAIN, is a

Washington limited liability company with a principal place of business in Snoqualmie, WA.

CASCADE and may be served with process by serving its Registered Agent, Lawrence F.

Brown, Jr. at 4318 Preston Fall City Road SE, Fall City, WA 98024.

      6.     Upon information and belief, non-party COSTCO WHOLESALE

CORPORATION (hereafter, “Costco”) is a Washington corporation with a principal place of

business in Issaquah, WA.

      7.     That all acts complained of herein occurred within the County of Bernalillo,

State of New Mexico.

      8.     Federal question jurisdiction is conferred to this Court over such action under 28

U.S.C. §§ 1331.

      9.     For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28, U.S.C. §§ 1391 (b) and (c).

                                  THE FACTS OF LOSS
      10.    At all times mentioned herein, Defendant CASCADE MOUNTAIN designed

and manufactured stadium seats for use by ultimate consumers.

      11.    On or about March 18, 2018, Plaintiff, BRENDAN TAFF, purchased from non-

party COSTCO, a stadium seat manufactured by Defendant CASCADE MOUNTAIN for

resale to ultimate consumers.



                                               2
       Case 1:21-cv-00619-KK-JFR Document 1 Filed 07/02/21 Page 3 of 8




      12.      On or about April 26, 2019, the Plaintiff was using the Portable Stadium Seat

manufactured by CASCADE MOUNTAIN.

      13.      Plaintiff was using the Portable Stadium Seat on stadium bleachers in Las

Cruces, New Mexico while a spectator at his daughter’s sports event. At said time, the seat

broke without warning causing Plaintiff and his Portable Stadium Seat to fall from the

stadium bleachers and sustain serious injuries. As a direct result of this malfunction of

CASCADE MOUNTAIN’s Stadium Seat, Plaintiff sustained serious personal injuries.

      14.      Immediately prior to the time Plaintiff sustained such injuries, Plaintiff was

informed and believed in reliance thereon that the product, the CASCADE MOUNTAIN

Stadium Seat, was then in the condition existing when Defendant CASCADE MOUNTAIN

manufactured and placed it in COSTCO’s store and in the same condition existing when

COSTCO sold the product to Plaintiff.

      15.      Plaintiff is informed and believes, and in reliance thereon, alleges that the same

condition of the product existed when COSTCO sold and delivered it to Plaintiff and the

condition of the product remained unchanged when Plaintiff first removed it from the sealed

packaging and sustained injuries while using it.

      16.      As a direct and proximate result of the failure of CASCADE MOUNTAIN’s

Stadium Seat, Plaintiff suffered severe permanent personal injuries, physical and mental pain

and suffering, loss of earnings and impairment of earning capacity. In addition, Plaintiff

sustained medical expenses and may incur such expenses in the future.

                           FIRST CLAIM FOR RELIEF
                STRICT PRODUCTS LIABILITY AGAINST DEFENDANT
                             CASCADE MOUNTAIN

      17.      Plaintiff incorporates and realleges herein by reference paragraphs 1 through 16

as if fully set forth herein.


                                                 3
          Case 1:21-cv-00619-KK-JFR Document 1 Filed 07/02/21 Page 4 of 8




      18.      Defendant CASCADE MOUNTAIN designed, manufactured, assembled,

inspected, tested, distributed and sold the subject Stadium Seats so as to render the subject

seats defective and unsafe for their intended use.

      19.      Defendant CASCADE MOUNTAIN’s design, manufacturing, assembling,

inspection, distribution and sale of the subject Stadium Seats caused the defective and unsafe

condition as alleged herein.

      20.      When Plaintiff BRENDAN TAFF sustained injuries alleged above, the

CASCADE MOUNTAIN Stadium Seat product was in a defective condition unreasonably

dangerous to a user or consumer in that it was unfit, unsafe, not usable for the purpose for

which it was intended, dangerous and defective in nature, design, and materials, defective in

manufacture.

      21.      Such condition was not observable by Plaintiff who, lacking the technical

knowledge and skill, required to examine or determine said defects described above, relied on

the duty of Defendant to deliver the CASCADE MOUNTAIN Stadium Seat product at the

time of sale in a condition fit for use for the purpose intended and in a safe and operable

condition.

      22.      The breach of such duty by Defendant, and such defective condition of

CASCADE MOUNTAIN’s Stadium Seat product, was a proximate cause of injuries so

sustained by Plaintiff.

                         SECOND CLAIM FOR RELIEF
              BREACH OF IMPLIED WARRANTY OF FITNESS AND/OR
            MERCHANTABILITY BY DEFENDANTS CASCADE MOUNTAIN

      23.      Plaintiff incorporates and realleges paragraphs 1 through 22 as if fully set forth

herein.




                                                 4
         Case 1:21-cv-00619-KK-JFR Document 1 Filed 07/02/21 Page 5 of 8




        24.     The CASCADE MOUNTAIN Stadium Seat manufactured by Defendant

CASCADE MOUNTAIN and sold to Plaintiff was not of merchantable quality. Rather, it was

unfit, unsafe, and not usable for the purpose for which it was intended. Such condition

constituted breach of the Defendant CASCADE MOUNTAIN’s implied warranty of

merchantability and/or fitness that the CASCADE MOUNTAIN’s Stadium Seat was fit for

the purpose for which it was designed, and that it was a safe and suitable instrument to be

used for seating in spectator events.

        25.     In purchasing and using CASCADE MOUNTAIN’s Stadium Seat, Plaintiff

relied on Defendant CASCADE MOUNTAIN’s skill and judgment and the implied warranty

of fitness for the purpose for which Plaintiff purchased the CASCADE MOUNTAIN Stadium

Seat.

        26.     The CASCADE MOUNTAIN Stadium Seat was not fit for its intended purpose

and, as a result of the Defendants’ breach of the warranty of fitness of the CASCADE

MOUNTAIN Stadium Seat, Plaintiff suffered severe injuries of the body and/or mind.

                               THIRD CLAIM FOR RELIEF
                                   NEGLIGENCE OF
                            DEFENDANT CASCADE MOUNTAIN

        27.     Plaintiff incorporates and realleges paragraphs 1 through 26 above as if fully set

forth herein.

        28.     The Defendant CASCADE MOUNTAIN negligently designed and/or

manufactured and/or inspected and/or marketed and/or sold the CASCADE MOUNTAIN

Stadium Seat and negligently placed it in the channels of trade when it knew or with

reasonable care should have known said seat to be dangerous and defective in nature, design

and materials, and in a dangerous and/or defective condition, in a manner in which Defendant




                                                 5
       Case 1:21-cv-00619-KK-JFR Document 1 Filed 07/02/21 Page 6 of 8




CASCADE MOUNTAIN should reasonably have foreseen would come into use by persons

such as the Plaintiff who are ignorant of the dangerous and defective condition and

Defendants’ negligence failed to use reasonable care to prevent such injury to such persons

including the Plaintiff.

      29.       The Defendant CASCADE MOUNTAIN herein failed to warn Plaintiff and

other consumers of the potential for sudden and catastrophic failure and or breakage of the

seats before and after offering them for sale.

      30.       Defendants failed to provide instructions or warning as to the inherent safety

risk in using the subject seats on high stadium bleachers both before and after offering the

seats for sale.

      31.       Defendants were negligent in such other and further ways as may be

discovered.

                           FOURTH CLAIM FOR RELIEF
                      BREACH OF EXPRESS WARRANTY AGAINST
                              CASCADE MOUNTAIN

      32.       Plaintiff incorporates and realleges paragraphs 1 through 31 above as if fully set

forth herein.

      33.       Defendant CASCADE MOUNTAIN expressly warranted to the Plaintiff that its

CASCADE MOUNTAIN Stadium Seat was safe, merchantable and fit for its intended

purpose and use.

      34.       Plaintiff relied on said warranty made by Defendants and was injured as a direct

and proximate result of the breach of express warranty by Defendants.

                                          JURY DEMAND

      Plaintiff requests trial by Jury.




                                                 6
       Case 1:21-cv-00619-KK-JFR Document 1 Filed 07/02/21 Page 7 of 8




                                     PRAYER FOR RELIEF

      Plaintiff BRENDAN TAFF prays for judgment against the named Defendant in an

amount to be proven at trial for all of his damages as follows:

      a.      For medical expenses incurred as a result of the negligence of Defendant;
      b.      For future medical expenses to be proven at the time of trial;
      c.      For past and present pain-and-suffering damages;
      d.      For future pain-and-suffering damages;
      e.      For damages for loss of quality of life;
      f.      For loss of consortium;
      g.      For permanent impairment;
      h.      For punitive damages;
      i.      For loss of society;
      j.      For out-of-pocket expenses and costs;
      k.      For property damage;
      l.      For lost wages;
      m.      For loss of earning capacity;
      n.      For costs and attorney’s fees incurred in bringing this action, as allowed by law;
      o.      For pre-judgment interest and post-judgment interest; and
      p.      For such other and further relief as the Court deems just and proper.

      WHEREFORE the Plaintiff requests that judgment be entered in favor of the Plaintiff

and against the Defendant, in an amount to fairly compensate him for the injuries as set forth

above, court costs, expert witness fees, statutory interest from the date this cause of action

accrued or as otherwise permitted under New Mexico law and for such other and further relief

as this Court deems just and proper.

                                       Respectfully Submitted,

                                       ROSALES LAW GROUP, P.C.

                             By:       /s/ David Ray Rosales
                                       DAVID RAY ROSALES


                                                 7
Case 1:21-cv-00619-KK-JFR Document 1 Filed 07/02/21 Page 8 of 8




                      Attorneys for Plaintiff BRENDAN TAFF
                      2017 Mountain Rd., NW,
                      Albuquerque, NM 87104
                      Telephone:     (505) 866-4529
                      Facsimile:     (505) 465-7025
                      Email          DavidRosales@MyNMLawyer.com




                               8
